Title: To George Washington from Theodore Woodbridge, 8 July 1782
From: Woodbridge, Theodore
To: Washington, George


                  
                     Sir
                     Dobbs Ferry July 8th 1782
                  
                  The Letters which accompany this I received last evening by a Flag from N. York——Captn Walters who was mentioned in my letter of the 6th has wrote me from N-York—that Mr Sproat has promised, "on the arrival of the prisoners at N. York he will give an equal number in exchange"—and requested that I would send them in.
                  They are still at the Lines—and have been supplyed with four days provision from Stony Point. I have the honor to be with the most perfect respect—Your Excellencys Obedt servt
                  
                     T. Woodbridge
                     
                  
               